                  Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 1 of 14



                                     U NI T E D S T A T E S DI S T RI C T C O U R T
                             F O R T H E S O U T H E R N DI S T RI C T O F N E W Y O R K


C O M M O DI T Y F U T U R E S T R A DI N G                        )
C O M MI S SI O N,                                                 )
                                                                   )
                                            Pl ai ntiff,           )   C i vil A cti o n N o.
                                                                   )
v.                                                                 )   C   O M P L AI N T F O R I N J U N C TI V E
                                                                   )   R   E LI E F, R E S TI T U TI O N, CI VI L
E Y A L A L P E R,                                                 )   M   O N E T A R Y P E N A L TI E S, A N D O T H E R
                                                                   )   E   Q UI T A B L E R E LI E F U N D E R T H E
                                            D ef e n d a nt .      )   C   O M M O DI T Y E X C H A N G E A C T
                                                                   )
                                                                   )


           Pl ai ntiff, C o m m o dit y F ut ur es Tr a di n g C o m missi o n ( “ C F T C ”), a n i n d e p e n d e nt f e d er al

a g e n c y, b y a n d t hr o u g h its att or n e ys, all e g es as f oll o ws:

                                                     I.    S U M M A R Y

           1.         F r o m at l e ast l at e 2 0 1 5 t hr o u g h t h e pr es e nt (t h e “ R el e v a nt P eri o d ”), E y al Al p er

( “Al p er ”) d efr a u d e d m e m b ers of t h e p u bli c b y fr a u d ul e ntl y s oli citi n g t h e m t o tr a d e c o m m o dit y

f ut ur es ( “f ut ur es ”) a n d/ or r et ail f or ei g n c urr e n c y o n a l e v er a g e d or m ar gi ne d b asis ( “r et ail

f or e x ”) t hr o u g h a c c o u nts m a n a g e d b y Al p er, a n d t h e n mis a p pr o pri ati n g t h e f u n ds pr o vi d e d t o

hi m f or t h es e p ur p os es.

           2.         Al p e r s oli cit e d at l e ast ni n e c ust o m ers t hr o u g h t el e p h o n e a n d f a c e-t o-f a c e

c o n v ers ati o ns. Al p er’s s oli cit ati o ns t o t h es e c ust o m ers c o nt ai n e d n u m er o us misr e pr es e nt ati o ns,

i n cl u di n g t h at: ( 1) h e w as a n e x p eri e n c e d a n d s u c c essf ul tr a d er; ( 2) h e c o ntr oll e d a l ar g e- d oll ar

m ast e r a c c o u nt at F x Pr o, a U nit e d Ki n g d o m ( “ U K ”)- b as e d tr a di n g fir m, t h at all o w e d hi m t o o p e n

s u b a c c o u nts o n b e h alf of c ust o m ers; a n d ( 3) h e w o ul d o p e n a n i n di vi d u al s u b a c c o u nt f or e a c h

c ust o m er a n d us e t h at s u b a c c o u nt t o tr a d e f ut ur es a n d/ or r et ail f or e x o n t h eir b e h alf.



                                                                       1
                  Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 2 of 14



          3.         Al p e r i nstr u ct e d c ust o m ers t o s e n d t h eir m o n e y t o hi m dir e ctl y. D uri n g t h e

R el e v a nt P eri o d, Al p er r e c ei v e d m or e t h a n $ 2 8 0, 0 0 0 fr o m c ust o m ers i n pri n ci p al a n d

c o m missi o n p a y m e nts, w hi c h w as d e p osit e d i nt o a b a n k a c c o u nt c o ntr oll e d b y Al p er.

          4.         Al p e r di d n ot o p e n s u b a c c o u nts f or his c ust o m ers a n d di d n ot tr a d e f ut ur es a n d/ or

r et ail f or e x o n t h eir b e h alf. R at h er, Al p er mis a p pr o pri at e d his c ust o m ers’ f u n ds a n d us e d t h os e

f u n ds t o p ay f or his p ers o n al e x p e ns es.

          5.         T o c o v er u p his mis a p pr o pri ati o n of c ust o m er f u n ds, Al p er s e nt f als e st at e m e nts

t o his c ust o m ers, w hi c h p ur p ort e d t o s h o w t h at t h eir a c c o u nts w er e m a ki n g pr ofits. Al p er als o

c h ar g e d his c ust o m ers a c o m missi o n of a p pr o xi m at el y t hirt y p er c e nt ( 3 0 %) b as e d o n t h eir

p ur p ort e d pr ofits, w hi c h h e as k e d s o m e of t h e m t o p a y t o hi m s e p ar at el y r at h er t h a n h a v e it t a k e n

o ut of t h eir pr ofits.

          6.         At v a ri o us ti m es d uri n g t h e R el e v a nt P eri o d, e a c h of t h e ni n e c ust o m ers r e q u est e d

t o with dr a w f u n ds fr o m his a c c o u nt. I n s o m e i nst a n c es, Al p er f ail e d t o r es p o n d at all t o a

c ust o m er’s r e q u est. I n ot h er i nst a n c es, Al p er r es p o n d e d wit h v ari o us f als e e x c us es as t o w h y h e

c o ul d n ot i m m e di at el y c o m pl y wit h t h e r e q u est. A m o n g t h e e x c us es t h at Al p er m a d e t o

c ust o m ers as t o w h y h e c o ul d n ot c o m pl y wit h t h eir wit h dr a w al r e q u ests w er e t h at : ( 1) t h e

S e c uriti es a n d E x c h a n g e C o m missi o n ( “ S E C ”) w as a u diti n g his b o o ks; ( 2) his a c c o u nts w er e

fr o z e n; a n d ( 3) t h e m o n e y w as st u c k o v ers e as. Al p er c o nti n u e d eit h er t o i g n or e c ust o m ers’

wit h dr a w al r e q u ests or t o m a k e e x c us es t o c ust o m ers u ntil t h e y g a v e u p o n g etti n g t h eir m o n e y

b a c k. Al p er h as n e v er r et ur n e d a n y m o n e y t o a n y of t h es e ni n e c ust o m ers i n r es p o ns e t o t h eir

r e q u ests f or wit h dr a w als.




                                                                     2
                  Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 3 of 14



          7.         M ost , if n ot all, of Al p er’s c ust o m ers w er e n ot eli gi bl e c o ntr a ct p arti ci p a nts

( “E C Ps ”) u n d er S e cti o n 1 a( 1 8)( A)( xi) of t h e C o m m o dit y E x c h a n g e A ct (t h e “ A ct ”), 7 U. S. C.

§ 1 a( 1 8)( A)( xi) ( 2 0 1 2).

          8.         B y t his c o n d u ct a n d t h e c o n d u ct f urt h er d es cri b e d h er ei n, Al p er h as e n g a g e d, is

e n g a gi n g, a n d/ or is a b o ut t o e n g a g e i n a cts a n d pr a cti c es i n vi ol ati o n of S e cti o ns 4 b( a)( 2)( A)-( C)

a n d 4 o ( 1)( A) a n d ( B) of t h e C o m m o dit y E x c h a n g e A ct (t h e “ A ct ”), 7 U. S. C. § § 6 b( a)( 2)( A)-( C),

6 o ( 1)( A), ( B) ( 2 0 1 2), a n d C o m missi o n R e g ul ati o n ( “ R e g ul ati o n ”) 5. 2( b)( 1)-( 3), 1 7 C. F. R.

§ 5. 2( b)( 1)-( 3)( 2 0 1 9 ).

          9.         In a d diti o n t o t h e a b o v e- d es cri b e d ill e g al c o n d u ct, t hr o u g h o ut t h e R el e v a nt P eri o d

Al p er, w hil e a cti n g as a c o m m o dit y tr a di n g a d vis or ( “ C T A ”), a c c e pt e d f u n ds fr o m c ust o m ers i n

his o w n n a m e t h er e b y vi ol ati n g R e g ul ati o n 4. 3 0( a), 1 7 C. F. R. § 4. 3 0( a) ( 2 0 1 9).

          1 0.       U nl e ss r estr ai n e d a n d e nj oi n e d b y t his C o urt, Al p er will li k el y c o nti n u e t o e n g a g e

i n th e a cts a n d pr a cti c es all e g e d i n t his C o m pl ai nt, or i n si mil ar a cts a n d pr a cti c es, as d es cri b e d

m or e f ull y b el o w.

          1 1.       A c c or di n gl y, p urs u a nt t o S e cti o n 6 c of t h e A ct, 7 U. S. C. § 1 3 a- 1 ( 2 0 1 2), t h e

C F T C bri n gs t his a cti o n t o e nj oi n Al p er’s u nl a wf ul a cts a n d pr a cti c es, t o c o m p el his c o m pli a n c e

wit h t h e A ct a n d R e g ul ati o ns, a n d t o e nj oi n hi m fr o m e n g a gi n g i n c o m m o dit y-r el at e d a cti vit y.

I n a d diti o n, t h e C F T C s e e ks ci vil m o n et ar y p e n alti es, r estit uti o n, a n d r e m e di al a n cill ar y r eli ef,

i n cl u di n g, b ut n ot li mit e d t o, dis g or g e m e nt, pr e- a n d p ost-j u d g m e nt i nt er est, r es cissi o n, a n d s u c h

ot h er a n d f urt h er r eli ef as t h e C o urt m a y d e e m n e c ess ar y a n d a p pr o pri at e.

                                       II.          J U RI S DI C TI O N A N D V E N U E

          1 2.       T h e C o urt h as j uris di cti o n of t his a cti o n p urs u a nt t o 2 8 U. S. C. § 1 3 3 1 ( 2 0 1 2)

( c o dif yi n g f e d er al q u esti o n j uris di cti o n) a n d 2 8 U. S. C. § 1 3 4 5 ( 2 0 1 2) ( pr o vi di n g t h at U. S.

distri ct c o urts h a v e ori gi n al j uris di cti o n o v er ci vil a cti o ns c o m m e n c e d b y t h e U nit e d St at es or b y
                                                                       3
                   Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 4 of 14



a n y a g e n c y e x pr essl y a ut h ori z e d t o s u e b y A ct of C o n gr ess). I n a d diti o n, S e cti o n 6 c of t h e A ct,

7 U. S. C. § 1 3 a- 1 ( 2 0 1 2), pr o vi d es t h at U nit e d St at es distri ct c o urts p oss ess j uris di cti o n t o h e ar

a cti o ns br o u g ht b y t h e C F T C f or i nj u n cti v e r eli ef or t o e nf or c e c o m pli a n c e wit h t h e A ct

w h e n e v er it s h all a p p e ar t o t h e C F T C t h at s u c h p ers o n h as e n g a g e d, is e n g a gi n g, or is a b o ut t o

e n g a g e i n a n y a ct or pr a cti c e c o nstit uti n g a vi ol ati o n of a n y pr o visi o n of t h e A ct or a n y r ul e,

r e g ul ati o n, or or d er t h er e u n d er. S e cti o n 2( c)( 2)( C) of t h e A ct, 7 U. S. C. § 2( c)( 2)( C) ( 2 0 1 2),

pr o vi d es t h e C F T C wit h j uris di cti o n o v er t h e r et ail f or e x s oli cit ati o ns a n d tr a ns a cti o ns at iss u e i n

t his a cti o n.

           1 3.       V e n u e pr o p erl y li es wit h t his C o urt p urs u a nt t o 7 U. S. C. § 1 3 a- 1( e) b e c a us e Al p er

r esi d es i n t his Distri ct a n d tr a ns a cts or tr a ns a ct e d b usi n ess i n t his Distri ct, a n d c ert ai n

tr ans a cti o ns, a cts, pr a cti c es, a n d c o urs es of b usi n ess all e g e d i n t his C o m pl ai nt o c c urr e d or ar e

o c c urri n g, or ar e a b o ut t o o c c ur wit hi n t his Distri ct, a m o n g ot h er pl a c es.

                                                   III.          T H E P A R TI E S

           1 4.       P l ai ntiff C o m m o dit y F ut u r es T r a di n g C o m missi o n is a n i n d e p e n d e nt f e d er al

r e g ul at or y a g e n c y c h ar g e d b y C o n gr ess wit h t h e a d mi nistr ati o n a n d e nf or c e m e nt of t h e A ct, 7

U. S. C. § § 1- 2 6 ( 2 0 1 2), a n d t h e R e g ul ati o ns pr o m ul g at e d t h er e u n d er, 1 7 C. F. R. pts. 1- 1 9 0

( 2 0 1 9). T h e C F T C m ai nt ai ns its pri n ci p al offi c e at T hr e e L af a y ett e C e ntr e, 1 1 5 5 2 1st Str e et

N . W., W as hi n gt o n, D. C. 2 0 5 8 1.

           1 5.       D e f e n d a nt E y al Al p e r is a n i n di vi d u al w h o r esi d es i n T arr yt o w n, N e w Y or k.

Al p er h a s h el d hi ms elf o ut as a r et ail f or e x tr a d er wit h Al p er M a n a g e m e nt I n c. Al p er h as n e v er

b e e n r e gist er e d wit h t h e C F T C.

                                                          I V.         F A C TS

           1 6.       D ur i n g t h e R el e v a nt P eri o d, Al p er s oli cit e d at l e ast ni n e c ust o m ers t o tr a d e

f ut ur es a n d/ or r et ail f or e x t hr o u g h a c c o u nts m a n a g e d b y hi m. Al p er’s s oli cit ati o ns o c c urr e d

                                                                      4
                  Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 5 of 14



pri m aril y i n t el e p h o n e c o n v ers ati o ns wit h c ust o m ers; h o w e v er, i n s o m e i nst a n c es, Al p er m et

f a c e-t o-f a c e wit h c ust o m ers.

          1 7.       D ur i n g t h e c o urs e of his s oli cit ati o ns, Al p er st at e d or i m pli e d t o c ust o m ers t h at h e

w as a n e x p eri e n c e d a n d s u c c essf ul tr a d er. H e t ol d at l e ast o n e c ust o m er t h at h e h a d b e e n tr a di n g

f or fi v e t o s e v e n y e ars a n d t h at aft er l osi n g m o n e y e arl y i n his c ar e er, h e h a d n ot h a d a d o w n

m o nt h i n m a n y y e ars a n d t h at h e h a d e x p eri e n c e d d o u bl e di git gr o wt h. H e st at e d t o a n ot h er

c ust o m er t h at h e h a d t a k e n a n a c c o u nt of a p pr o xi m at el y $ 4 0, 0 0 0 a n d gr o w n t h at i nt o $ 4 0 0, 0 0 0.

          1 8.       In f a ct, Al p er h as n ot h a d a n a cti v e or e v e n a f u n d e d f ut ur es or r et ail f or e x tr a di n g

a c c o u nt at a n y d o m esti c f ut ur es c o m missi o n m er c h a nt ( “ F C M ”) or r et ail f or ei g n e x c h a n g e d e al er

( “ R F E D ”) si n c e at l e ast as f ar b a c k as J a n u ar y 2 0 1 4.

          1 9.       Al p e r als o st at e d or i m pli e d t o c ust o m ers t h at h e c o ntr oll e d a l ar g e- d oll ar tr a di n g

a c c o u nt at F x Pr o, a U K - b as e d tr a di n g fir m; h e t ol d s o m e c ust o m ers t h at t h e a c c o u nt w as o v er $ 1

milli o n. Al p er t ol d c ust o m ers t h at b e c a us e of t h e si z e of his a c c o u nt, h e w as a bl e t o o p e n s u b-

a c c o u nts o n t h eir b e h alf u n d er his m ast er a c c o u nt.

          2 0.       I n f a ct, Al p er n e v er h a d a n a c c o u nt or a n y s u b a c c o u nts at F x Pr o, a n d it h as b e e n

t h e p oli c y at F x Pr o si n c e 2 0 1 0 n ot t o a c c e pt a c c o u nts fr o m U. S. c ust o m ers.

          2 1.       Al p e r t ol d c ust o m ers t h at if t h e y i n v est e d t h eir m o n e y wit h hi m, h e w o ul d p ut t h at

m o n e y i nt o a s u b- a c c o u nt u n d er his m ast er a c c o u nt at F x Pr o a n d tr a d e f ut ur es a n d/ or r et ail f or e x

o n a dis cr eti o n ar y b asis o n t h eir b e h alf. Al p er s ai d t h at h e w o ul d c h ar g e a c o m missi o n of

a p pr o xi m at el y t hirt y p er c e nt ( 3 0 %) of a n y pr ofits a c hi e v e d. I n a d diti o n, Al p er off er e d at l e ast

s o m e c ust o m ers a c as h b o n us o n t o p of t h eir pr ofits if t h e y k e pt t h eir m o n e y wit h Al p er f or at

l e ast si x m o nt hs.




                                                                      5
                  Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 6 of 14



           2 2.       O n t h e b asis of Al p er’s r e pr es e nt ati o ns, at l e ast ni n e c ust o m ers s e nt m o n e y t o

Al p er t o tr a d e o n t h eir b e h alf d uri n g t h e R el e v a nt P eri o d. Al p er i nstr u ct e d c ust o m ers t o s e n d

t h eir f u n ds n ot t o F x Pr o, b ut dir e ctl y t o hi m, vi a c h e c k, wir e, b a n k tr a nsf er, or dir e ct d e p osit.

C ust o m ers’ f u n ds w er e d e p osit e d t o b a n k a c c o u nts c o ntr oll e d b y Al p er.

           2 3.       In s oli citi n g c ust o m ers, Al p er m a d e n o att e m pt t o d et er mi n e if t h e y w er e eli gi bl e

c o ntr a ct p arti ci p a nts ( “ E C Ps ”) u n d er S e cti o n 1 a( 1 8)( A)( xi) of t h e A ct, 7 U. S. C. § 1 a( 1 8)( A)( xi)

( 2 0 1 2). I n f a ct, m ost, if n ot all, of Al p er’s c ust o m ers w er e n ot E C Ps.

           2 4.       Al p e r n e v er tr a nsf err e d a n y of t h e f u n ds r e c ei v e d fr o m his c ust o m ers i nt o

s u b a c c o u nts at F x Pr o or i nt o a c c o u nts at a n y d o m esti c F C M or R F E D f or tr a di n g f ut ur es or r et ail

f ore x. C o ntr ar y t o t h e r e pr es e nt ati o ns m a d e t o his c ust o m ers, Al p er mis a p pr o pri at e d his

c ust o m ers’ f u n ds a n d us e d t h e m t o p a y f or his p ers o n al e x p e ns es. F or e x a m pl e, d uri n g t h e

R el e v a nt P eri o d, Al p er m a d e n u m er o us c as h wit h dr a w als fr o m a b a n k a c c o u nt i nt o w hi c h

c ust o m er f u n ds h a d b e e n d e p osit e d, as w ell as n u m er o us tr a nsf ers fr o m t h at a c c o u nt t o his

p e rs o n al b a n k a c c o u nt. I n a d diti o n, Al p er us e d t h e f u n ds i n t h at b a n k a c c o u nt t o p a y f or, a m o n g

ot h er t hi n gs, i nt er n ati o n al tr a v el, r est a ur a nts, a n d c ar r e nt als.

           2 5.       T o c o n c e al his mis a p pr o pri ati o n, Al p er s e nt f als e st at e m e nts t o his c ust o m ers

w hi c h p ur p ort e d t o s h o w t h at t h eir a c c o u nts w er e m a ki n g pr ofits. T h es e st at e m e nts c o nsist e d of

s cr e e ns h ots s e nt t o c ust o m ers vi a t e xt m ess a g e w hi c h p ur p ort e d t o s h o w t h e c ust o m er’s b al a n c e,

e q uit y, m ar gi n l e v el, a n d g ai ns/l oss es o n v ari o us tr a d es of f ut ur es a n d/ or r et ail f or e x. T h e

st at e m e nts di d n ot c o nt ai n t h e n a m e of F x Pr o o n t h e m; n or di d t h e y c o nt ai n a n a c c o u nt n u m b er.

In d e e d, Al p er n e v er pr o vi d e d his c ust o m ers wit h t h eir a c c o u nt n u m b ers. T h e st at e m e nts w er e

n ot d at e d; n or di d t h e y pr o vi d e t h e d at e o n w hi c h t h e p ur p ort e d tr a d es list e d w er e m a d e.




                                                                        6
                   Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 7 of 14



           2 6.        D e s pit e t h e f a ct t h at n o c ust o m er f u n ds w er e e v er tr a nsf err e d t o F x Pr o, t h e

st at e m e nts s e nt t o c ust o m ers s h o w e d t h at t h eir a c c o u nts w er e m a ki n g pr ofits. O n t h e b asis of

t h es e f als e st at e m e nts, Al p er c al c ul at e d a n d cl ai m e d his c o m missi o n fr o m his c ust o m ers. R at h er

t h a n t a k e his c o m missi o n fr o m t h e p ur p ort e d pr ofits m a d e b y his c ust o m ers’ a c c o u nts, Al p er

c o n vi n c e d s o m e of his c ust o m ers t o s e n d a d diti o n al f u n ds t o his b a n k a c c o u nt t o p a y his

c o m missi o n. D uri n g t h e R el e v a nt P eri o d, Al p er r e c ei v e d m or e t h a n $ 2 8 0, 0 0 0 fr o m c ust o m ers i n

pr i n ci p al a n d c o m missi o n p a y m e nts.

           2 7.        At v a ri o us ti m es d uri n g t h e R el e v a nt P eri o d, e a c h of t h e ni n e c ust o m ers s o u g ht t o

wit h dr a w f u n ds fr o m his a c c o u nt. I n s o m e i nst a n c es, Al p er f ail e d t o r es p o n d at all t o a

c ust o m er’s r e q u est. I n ot h er i nst a n c es, Al p er r es p o n d e d wit h v ari o us f als e e x c us es as t o w h y h e

c o ul d n ot i m m e di at el y c o m pl y wit h t h e r e q u est. A m o n g t h e e x c us es t h at Al p er m a d e t o

c ust o m ers as t o w h y h e c o ul d n ot c o m pl y wit h t h eir wit h dr a w al r e q u ests w er e t h at: ( 1) t h e S E C

w a s a u diti n g his b o o ks; ( 2) his a c c o u nts w er e fr o z e n; a n d ( 3) t h e m o n e y w as st u c k o v ers e as.

Al p er c o nti n u e d eit h er t o i g n or e c ust o m ers’ wit h dr a w al r e q u ests or t o m a k e e x c us es t o c ust o m ers

u nti l t h e y g a v e u p o n g etti n g t h eir m o n e y b a c k. Al p er h as n e v er r et ur n e d a n y m o n e y t o a n y of

t h es e ni n e c ust o m ers i n r es p o ns e t o t h eir r e q u ests f or wit h dr a w als.

          V.      VI O L A TI O N S O F T H E C O M M O DI T Y E X C H A N G E A C T A N D
                                     C O M MI S SI O N R E G U L A TI O N S

                                                                  C O U NTI

                        F R A U D I N C O N N E C TI O N WI T H F U T U R E S C O N T R A C T S
                                      A N D R E T AI L F O R E X C O N T R A C T S

                                    Vi ol ati o ns of S e cti o n 4 b( a)( 2)( A)-( C) of t h e A ct,
                                             7 U. S. C. § 6 b ( a)( 2)( A)-( C)( 2 0 1 2), a n d
                              R e g ul ati o n 5. 2( b)( 1)-( 3), 1 7 C. F. R. § 5. 2( b)( 1)-( 3)( 2 0 1 9)

           2 8.         T h e all e g ati o ns i n t h e pr e c e di n g p ar a gr a p hs ar e r e- all e g e d a n d i n c or p or at e d

h e r ei n b y r ef er e n c e.

                                                                         7
                  Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 8 of 14



           2 9.       7 U. S. C . § 6 b( a)( 2)( A)-( C) m a k es it u nl a wf ul f or a n y p ers o n t o: ( A) c h e at or

d efr a u d or att e m pt t o c h e at or d efr a u d a n ot h er p ers o n, ( B) willf ull y t o m a k e a f als e r e p ort or

st at e m e nt t o a n ot h er p ers o n, or ( C) willf ull y t o d e c ei v e or att e m pt t o d e c ei v e a n ot h er p ers o n b y

a n y m e a ns w h ats o e v er i n c o n n e cti o n wit h a n y f ut ur es c o ntr a ct or r et ail f or e x tr a ns a cti o n.

           3 0.       7 U. S. C . § 6 b( a)( 2)( A)-( C) a p pli es t o r et ail f or e x tr a ns a cti o ns as if t h e y w er e

f ut ures c o ntr a cts p urs u a nt t o S e cti o n 2( c)( 2)( C)(i v) of t h e A ct, 7 U. S. C. § 2( c)( 2)( C)(i v) ( 2 0 1 2).

           3 1.       1 7 C. F. R. § 5. 2( b)( 1)-( 3) m a k es it u nl a wf ul f or a n y p ers o n, b y us e of t h e m ails or

b y a n y m e a ns or i nstr u m e nt alit y of i nt erst at e c o m m er c e, t o ( 1) c h e at or d efr a u d or att e m pt t o

c h e at or d efr a u d a n ot h er p ers o n, ( 2) willf ull y t o m a k e a f als e r e p ort or st at e m e nt t o a n ot h er

p e rs o n, or ( 3) willf ull y t o d e c ei v e or att e m pt t o d e c ei v e a n ot h er p ers o n b y a n y m e a ns w h ats o e v e r

i n c o n n e cti o n wit h a n y r et ail f or e x tr a ns a cti o n.

           3 2.       As s e t f ort h a b o v e, d uri n g t h e R el e v a nt P eri o d, Al p er vi ol at e d a n d c o nti n u es t o

vi ol at e 7 U. S. C. § 6 b( a)( 2)( A)-( C) a n d 1 7 C. F. R. § 5. 2( b)( 1)-( 3) b y, a m o n g ot h er t hi n gs: (i)

mi s a p pr o pri ati n g c ust o m er f u n ds; (ii) m a ki n g, c a usi n g t o b e m a d e, a n d distri b uti n g r e p orts or

st at e m e nts to c ust o m ers t h at c o nt ai n e d f als e i nf or m ati o n; a n d (iii) fr a u d ul e ntl y s oli citi n g

c ust o m ers, all i n c o n n e cti o n wit h f ut ur es c o ntr a cts a n d/ or r et ail f or e x tr a ns a cti o ns, i n cl u di n g t h e

p ur p ort e d tr a di n g of f ut ur es c o ntr a cts a n d/ or r et ail f or e x tr a ns a cti o ns c o n d u ct e d or t o b e

c o n d u ct e d b y Al p er o n b e h alf of his c ust o m ers.

           3 3.       E a c h a ct of mis a p pr o pri ati o n, misr e pr es e nt ati o n, a n d iss u a n c e of a f als e r e p ort,

i n cl u di n g b ut n ot li mit e d t o t h os e s p e cifi c all y all e g e d h er ei n, is all e g e d as a s e p ar at e a n d disti n ct

vi ol ati o n of 7 U. S. C. § 6 b( a)( 2)( A), ( B), a n d/ or ( C) a n d 1 7 C. F. R. § 5. 2( b)( 1), ( 2), a n d/ or ( 3).




                                                                         8
                       Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 9 of 14



                                                                  C O U N T II

                               F R A U D B Y A C O M M O DI T Y T R A DI N G A D VI S O R

                                    Vi ol ati o ns of S e cti o n 4 o ( 1)( A) a n d ( B) of t h e A ct,
                                                7 U. S. C. § 6 o ( 1)( A) a n d ( B)( 2 0 1 2)

            3 4.        T h e all e g ati o ns i n t h e pr e c e di n g p ar a gr a p hs ar e r e- all e g e d a n d i n c or p or at e d h er ei n

b y r ef er e n c e.

            3 5.        7 U. S. C . § 6o ( 1)( A) a n d ( B), i n r el e v a nt p art, m a k es it u nl a wf ul f or a C T A, b y us e

of t h e m ails or a n y ot h er m e a ns of i nt erst at e c o m m er c e, dir e ctl y or i n dir e ctl y, t o: ( A) e m pl o y

a n y d e vi c e, s c h e m e, or artifi c e t o d efr a u d a n y c ust o m er; or ( B) e n g a g e i n a n y tr a ns a cti o n,

pr a cti c e, or c o urs e of b usi n ess t h at o p er at es as a fr a u d or d e c eit u p o n a n y c ust o m er.

            3 6.        7 U. S. C . § 6o ( 1)( A) a n d ( B) a p pli es t o C T As e n g a gi n g i n r et ail f or e x tr a ns a cti o ns

p urs u a nt t o S e cti o n 2( c)( 2)( C)(ii) a n d ( vii) of t h e A ct, 7 U. S. C. § 2( c)( 2)( C)(ii), ( vii) ( 2 0 1 2).

            3 7.        7 U. S. C . § 6o ( 1)( A) a n d ( B) a p pli es t o all C T As, w h et h er r e gist er e d, r e q uir e d t o

b e r e gist er e d, or e x e m pt e d fr o m r e gistr ati o n.

            3 8.        S e cti o n 1 a( 1 2) of t h e A ct, 7 U. S. C. § 1 a( 1 2) ( 2 0 1 2), d efi n es a C T A as a n y p ers o n

w h o f or c o m p e ns ati o n or pr ofit, e n g a g es i n t h e b usi n ess of a d visi n g ot h ers as t o t h e v al u e or

a d vis a bilit y of tr a di n g i n, a m o n g ot h er t hi n gs, f ut ur es c o ntr a cts or r et ail f or e x tr a ns a cti o ns.

S i mil arl y, R e g ul ati o n 5. 1( e)( 1), 1 7 C. F. R. § 5. 1( e)( 1) ( 2 0 1 9), d efi n es a C T A as “ a n y p ers o n w h o

e x er cis es dis cr eti o n ar y tr a di n g a ut h orit y or o bt ai ns writt e n a ut h ori z ati o n t o e x er cis e dis cr eti o n ar y

tr a di n g a ut h orit y o v er a n y a c c o u nt f or or o n b e h alf of a n y p ers o n t h at is n ot a n [ E C P] i n

c o n n e cti o n wit h r et ail f or e x tr a ns a cti o ns. ”

            3 9.        In t h e c as e of a n i n di vi d u al, 7 U. S. C. § 1 a( 1 8)( A)( xi) d efi n es a n E C P t o m e a n a

p ers o n “ a cti n g f or its o w n a c c o u nt . . . w h o h as a m o u nts i n v est e d o n a dis cr eti o n ar y b asis, t h e

a g gr e g at e of w hi c h is i n e x c ess of – (I) $ 1 0, 0 0 0, 0 0 0; or (II) $ 5, 0 0 0, 0 0 0 a n d w h o e nt ers i nt o t h e


                                                                          9
                   Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 10 of 14



a gr e e m e nt, c o ntr a ct, or tr a ns a cti o n i n or d er t o m a n a g e t h e ris k ass o ci at e d wit h a n ass et o w n e d or

li a bilit y i n c urr e d, or r e as o n a bl y li k el y t o b e o w n e d or i n c urr e d, b y t h e i n di vi d u al. ”

            4 0.       As s e t f ort h a b o v e, d uri n g t h e R el e v a nt P eri o d, f or c o m p e ns ati o n or pr ofit, Al p er

a ct e d a n d c o nti n u es t o a ct as a C T A b y e n g a gi n g i n t h e b usi n ess of a d visi n g ot h ers a n d b y

e x er cisi n g dis cr eti o n ar y tr a di n g a ut h orit y o v er a c c o u nt s f or or o n b e h alf of p ers o ns, i n cl u di n g

p e rs o ns w h o ar e n ot E C Ps, i n c o n n e cti o n wit h f ut ur es c o ntr a cts a n d/ or r et ail f or e x tr a ns a cti o ns.

            4 1.       As s e t f ort h a b o v e, Al p er vi ol at e d a n d c o nti n u es t o vi ol at e 7 U. S. C. § 6o ( 1)( A)

a n d ( B), i n t h at, b y us e of t h e m ails or ot h er m e a ns of i nt erst at e c o m m er c e, h e e m pl o y e d or is

e m pl o yi n g a d e vi c e, s c h e m e or artifi c e t o d efr a u d c ust o m ers a n d/ or e n g a g e d or is e n g a gi n g i n

tr ans a cti o ns, pr a cti c es, or a c o urs e of b usi n ess w hi c h o p er at e d or o p er at e as a fr a u d or d e c eit

u p o n c ust o m ers, b y, a m o n g ot h er t hi n gs: (i) mis a p pr o pri ati n g t h eir f u n ds; (ii) m a ki n g, c a usi n g t o

b e m a d e, a n d distri b uti n g r e p orts or st at e m e nts t o c ust o m ers t h at c o nt ai n e d f als e i nf or m ati o n;

a n d (iii) fr a u d ul e ntl y s oli citi n g c ust o m ers, all i n c o n n e cti o n wit h t h e p ur p ort e d tr a di n g of f ut ur es

c o ntr a cts a n d/ or r et ail f or e x tr a ns a cti o ns c o n d u ct e d or t o b e c o n d u ct e d b y Al p er o n b e h alf of his

c ust o m ers.

            4 2.       E a c h a ct of mis a p pr o pri ati o n, misr e pr es e nt ati o n of m at eri al f a ct, a n d e a c h

issu a n c e of a f als e r e p ort, i n cl u di n g b ut n ot li mit e d t o t h os e s p e cifi c all y all e g e d h er ei n, is all e g e d

as a s e p ar at e a n d disti n ct vi ol ati o n of 7 U. S. C. § 6 o ( 1)( A) a n d/ or ( B).

                                                                C O U N T I II

                                        P R O HI BI T E D A C TI VI TI E S B Y A C T A

                           Vi ol ati o n of R e g ul ati o n 4. 3 0( a), 1 7 C. F. R. § 4. 3 0( a) ( 2 0 1 9)

            4 3.       T h e all e g ati o ns i n t h e pr e c e di n g p ar a gr a p hs ar e r e- all e g e d a n d i n c or p or at e d h er ei n

b y r ef er e n c e.



                                                                       10
                   Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 11 of 14



           4 4.        1 7 C. F. R. § 4. 3 0( a), pr o hi bits a C T A, w h et h er r e gist er e d, r e q uir e d t o b e

r e gist er e d, or e x e m pt e d fr o m r e gistr ati o n, fr o m s oli citi n g, a c c e pti n g, or r e c ei vi n g fr o m a n

e xisti n g or pr os p e cti v e c ust o m er f u n ds i n t h e C T A’s n a m e t o p ur c h as e, m ar gi n, or g u ar a nt e e a n y

c o m m o dit y i nt er est of t h e c ust o m er.

           4 5.        As s e t f ort h a b o v e, d uri n g t h e R el e v a nt P eri o d, Al p er vi ol at e d 1 7 C. F. R. § 4. 3 0( a)

b y s oli citi n g, a c c e pti n g, a n d r e c ei vi n g f u n ds fr o m c ust o m ers i n his o w n n a m e f or t h e p ur p os e of

p ur c h asi n g, m ar gi ni n g, g u ar a nt e ei n g or s e c uri n g f ut ur es c o ntr a cts a n d/ or r et ail f or e x c o ntr a cts

f or t h e m.

           4 6.        E a c h a ct of i m pr o p erl y r e c ei vi n g c ust o m er f u n ds, i n cl u di n g b ut n ot li mit e d t o

t h os e s p e cifi c all y all e g e d h er ei n, is all e g e d as a s e p ar at e a n d disti n ct vi ol ati o n of 1 7 C. F. R.

§ 4. 3 0( a).

                                        VI.          R E L I EF R E Q U ES T E D

           W H E R E F O R E, t h e C F T C r es p e ctf ull y r e q u ests t h at t his C o urt, as a ut h ori z e d b y S e cti o n

6 c of t h e A ct, 7 U. S. C. § 1 3 a- 1 ( 2 0 1 2), a n d p urs u a nt t o t h e C o urt’s i n h er e nt e q uit a bl e p o w ers,

e nt er:


     A.           a n or d er fi n di n g Al p er li a bl e f or vi ol ati n g S e cti o ns 4 b( a)( 2)( A)-( C) a n d 4 o (1)( A) a n d

                  ( B) of t h e A ct, 7 U. S. C. § § 6 b( a)( 2)( A)-( C), 6o ( 1)( A), ( B) ( 2 0 1 2), a n d R e g ul ati o ns

                  4. 3 0( a) a n d 5. 2( b)( 1)-( 3) , 1 7 C. F. R. § § 4. 3 0( a), 5. 2( b)( 1)-( 3) ( 2 0 1 9);

     B.           a n or d er of p er m a n e nt i nj u n cti o n r estr ai ni n g a n d e nj oi ni n g Al p er a n d his affili at es,

                  a g e nts, s er v a nts, e m pl o y e es, s u c c ess ors, assi g ns, att or n e ys, a n d all p ers o ns i n a cti v e

                  c o n c ert wit h t h e m, w h o r e c ei v e a ct u al n oti c e of s u c h or d er b y p ers o n al s er vi c e or

                  ot h er wis e, fr o m e n g a gi n g i n t h e c o n d u ct d es cri b e d a b o v e, i n vi ol ati o n of 7 U. S. C.

                  § § 6 b( a)( 2)( A)-( C) a n d 6 o ( 1)( A) a n d ( B), a n d 1 7 C. F. R. § § 4. 3 0( a) a n d 5. 2( b)( 1)-( 3);


                                                                      11
      Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 12 of 14



C.   a n or d er of p er m a n e nt i nj u n cti o n r estr ai ni n g a n d e nj oi ni n g Al p er a n d his affili at es,

     a g e nts, s er v a nts, e m pl o y e es, s u c c ess ors, assi g ns, att or n e ys, a n d all p ers o ns i n a cti v e

     c o n c ert wit h t h e m, fr o m dir e ctl y or i n dir e ctl y:

     a. tr adi n g o n or s u bj e ct t o t h e r ul es of a n y r e gist er e d e ntit y ( as t h at t er m is d efi n e d i n

          S e cti o n 1 a( 4 0) of t h e A ct, 7 U. S. C. § l a( 4 0) ( 2 0 1 2));

     b. e nt eri n g i nt o a n y tr a ns a cti o ns i n v ol vi n g “ c o m m o dit y i nt er ests ” ( as t h at t er m is

          d efi n e d i n R e g ul ati o n 1. 3, 1 7 C. F. R. § 1. 3 ( 2 0 1 9 )) f or a c c o u nts h el d i n t h e n a m e

          of Al p er or f or a c c o u nts i n w hi c h Al p er h as a dir e ct or i n dir e ct i nt er est;

     c. h a vi n g a n y c o m m o dit y i nt er ests tr a d e d o n Al p er’s b e h alf;

     d. c o ntr olli n g or dir e cti n g t h e tr a di n g f or or o n b e h alf of a n y ot h er p ers o n or e ntit y,

          w h et h er b y p o w er of att or n e y or ot h er wis e, i n a n y a c c o u nt i n v ol vi n g c o m m o dit y

          i nter ests;

     e. s oli citi n g, r e c ei vi n g or a c c e pti n g a n y f u n ds fr o m a n y p ers o n f or t h e p ur p os e of

          p ur c h asi n g or s elli n g a n y c o m m o dit y i nt er ests;

     f. a p pl yi n g f or r e gistr ati o n or cl ai mi n g e x e m pti o n fr o m r e gistr ati o n wit h t h e C F T C

          i n a n y c a p a cit y, a n d e n g a gi n g i n a n y a cti vit y r e q uiri n g r e gistr ati o n or e x e m pti o n

          fr o m r e gistr ati o n wit h t h e C F T C, e x c e pt as pr o vi d e d f or i n R e g ul ati o n 4. 1 4( a)( 9),

          1 7 C. F. R. § 4. 1 4( a)( 9) ( 2 0 1 9 ); a n d

     g. a cti n g as a pri n ci p al ( as t h at t er m is d efi n e d i n R e g ul ati o n 3. 1( a), 1 7 C. F. R.

          § 3. 1( a) ( 2 0 1 9)), a g e nt, or a n y ot h er offi c er or e m pl o y e e of a n y p ers o n r e gist er e d,

          e x e m pt e d fr o m r e gistr ati o n, or r e q uir e d t o b e r e gist er e d wit h t h e C F T C, e x c e pt as

          pr o vi d e d f or i n 1 7 C. F. R. § 4. 1 4( a)( 9);




                                                          12
      Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 13 of 14



D.   a n or d er dir e cti n g Al p er, as w ell as a n y t hir d- p art y tr a nsf er e e a n d/ or s u c c ess ors

     t h er e of, t o dis g or g e, p urs u a nt t o s u c h pr o c e d ur e as t h e C o urt m a y or d er, all b e n efits

     r e c ei v e d i n cl u di n g, b ut n ot li mit e d t o, s al ari es, c o m missi o ns, l o a ns, f e es, r e v e n u es,

     a n d tr a di n g pr ofits d eri v e d, dir e ctl y or i n dir e ctl y, fr o m a cts or pr a cti c es w hi c h

     c o nstit ut e vi ol ati o ns of t h e A ct a n d R e g ul ati o ns as d es cri b e d h er ei n, i n cl u di n g pr e-

     j u d g m e nt a n d p ost-j u d g m e nt i nt er est;

E.   a n or d er dir e cti n g Al p er, as w ell as a n y s u c c ess ors t h er e of, t o m a k e f ull r estit uti o n t o

     e v er y p ers o n w h o h as s ust ai n e d l oss es pr o xi m at el y c a us e d b y t h e vi ol ati o ns d es cri b e d

     h er ei n, i n cl u di n g pr e-j u d g m e nt a n d p ost-j u d g m e nt i nt er est;

F.   a n or d er dir e cti n g Al p er, as w ell as a n y s u c c ess ors t h er e of, t o r es ci n d, p urs u a nt t o

     s u c h pr o c e d ur es as t h e C o urt m a y or d er, all c o ntr a cts a n d a gr e e m e nts, w h et h er

     i m pli e d or e x pr ess, e nt er e d i nt o b et w e e n, wit h or a m o n g Al p er a n d a n y of t h e

     c ust o m ers w h os e f u n ds w er e r e c ei v e d b y Al p er as a r es ult of t h e a cts a n d pr a cti c es

     t h at c o nstit ut e d vi ol ati o ns of t h e A ct a n d R e g ul ati o ns as d es cri b e d h er ei n;

G.   a n or d er dir e cti n g Al p er t o p a y a ci vil m o n et ar y p e n alt y ass ess e d b y t h e C o urt, i n a n

     a m o u nt n ot t o e x c e e d t h e p e n alt y pr es cri b e d b y S e cti o n 6 c( d)( 1) of t h e A ct, 7 U. S. C.

     § 1 3 a - 1( d)( 1) ( 2 0 1 2), as a dj ust e d f or i nfl ati o n p urs u a nt t o t h e F e d er al Ci vil P e n alti es

     Infl ati o n A dj ust m e nt A ct I m pr o v e m e nts A ct of 2 0 1 5, P u b. L. 1 1 4- 7 4, tit. VII, § 7 0 1,

     1 2 9 St at. 5 8 4, 5 9 9- 6 0 0, s e e R e g ul ati o n 1 4 3. 8, 1 7 C. F. R. § 1 4 3. 8 ( 2 0 1 9), f or e a c h

     vi ol ati o n of t h e A ct a n d R e g ul ati o ns, as d es cri b e d h er ei n;

H.   a n or d er r e q uiri n g Al p er t o p a y c osts a n d f e es as p er mitt e d b y 2 8 U. S. C. § § 1 9 2 0 a n d

     2 4 1 3( a)( 2) ( 2 0 1 2); a n d




                                                          13
Case 7:19-cv-09832 Document 1 Filed 10/24/19 Page 14 of 14
